Name: 80/1058/EEC: Commission Decision of 28 October 1980 approving a programme for marketing and processing of fruit and vegetables in Belgium, pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-11-19

 Avis juridique important|31980D105880/1058/EEC: Commission Decision of 28 October 1980 approving a programme for marketing and processing of fruit and vegetables in Belgium, pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic) Official Journal L 308 , 19/11/1980 P. 0018****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 28 OCTOBER 1980 APPROVING A PROGRAMME FOR MARKETING AND PROCESSING OF FRUIT AND VEGETABLES IN BELGIUM , PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE DUTCH AND FRENCH TEXTS ARE AUTHENTIC ) ( 80/1058/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 10 JUNE 1980 THE BELGIAN GOVERNMENT SUBMITTED THE PROGRAMME FOR MARKETING AND PROCESSING FRUIT AND VEGETABLES ; WHEREAS THE SAID PROGRAMME CONCERNS THE RATIONALIZATION AND MODERNIZATION OF THE AUCTIONS FOR FRUIT AND VEGETABLES AND THEIR REFRIGERATION , STORAGE , SORTING AND PACKAGING FACILITIES , IMPROVING THE SITUATION IN THIS SECTOR AND THE COMMERCIAL EXPLOITATION OF THE PRODUCE IN QUESTION ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF FRUIT AND VEGETABLES PRODUCTION ; WHEREAS THE SCHEDULED TIME FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR MARKETING AND PROCESSING FRUIT AND VEGETABLES PURSUANT TO REGULATION ( EEC ) NO 355/77 COMMUNICATED BY THE BELGIAN GOVERNMENT ON 10 JUNE 1980 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM . DONE AT BRUSSELS , 28 OCTOBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT